As filed with the Securities and Exchange Commission on February 20, 2014 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 1,053 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.1,053 x (Check appropriate box or boxes) iShares Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. EDWARD BAER, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS 1, N.W. NEW YORK, NY 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On March 21, 2014, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 1,053 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until March 21, 2014, the effectiveness of the registration statement for the iShares 2020 Investment Grade Corporate Financial Sector Bond ETF (the “Fund”), filed in Post-Effective Amendment No. 820 on January 18, 2013, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Act as follows: PEA No. Date Filed Automatic Effective Date April 2, 2013 May 2, 2013 May 1, 2013 May 31, 2013 May 30, 2013 June 28, 2013 June 27, 2013 July 26, 2013 July 25, 2013 August 23, 2013 August 22, 2013 September 20, 2013 September 19, 2013 October 18, 2013 October 17, 2013 November 1, 2013 October 31, 2013 November 29, 2013 November 27, 2013 December 27, 2013 December 26, 2013 January 24, 2014 January 23, 2014 February 21, 2014 This Post-Effective Amendment No. 1,053 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 820. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 1,053 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 20th day of February, 2014. iSHARES TRUST By: Manish Mehta* President Date: February 20, 2014 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1,053 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman* Trustee Date: February 20, 2014 John E. Martinez* Trustee Date: February 20, 2014 George G.C. Parker* Trustee Date: February 20, 2014 Cecilia H. Herbert* Trustee Date: February 20, 2014 Charles A. Hurty* Trustee Date: February 20, 2014 John E. Kerrigan* Trustee Date: February 20, 2014 Robert H. Silver* Trustee Date: February 20, 2014 Robert S. Kapito* Trustee Date: February 20, 2014 Madhav V. Rajan* Trustee Date: February 20, 2014 /s/ Jack Gee Jack Gee Treasurer Date: February 20, 2014 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: February 20, 2014 * Powers of Attorney, each dated December 31, 2013, for Manish Mehta, Mark Wiedman, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez, Madhav V. Rajan and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 1,021, filed January 10, 2014.
